 

EXHIBIT 10.2

 

EXECUTION COPY

 

STOCKHOLDER SUPPORT AGREEMENT

 

STOCKHOLDER SUPPORT AGREEMENT, dated as April 2, 2012 (this “Agreement”), among
RLJ ACQUISITION, INC., a Nevada corporation (“RLJ”), and each of the
stockholders whose names appear on the signature pages of this Agreement (each,
a “Stockholder” and, collectively, the “Stockholders”).

 

WHEREAS, as of the date hereof and except as noted on Exhibit A hereto, each
Stockholder represents and warrants to RLJ that it owns of record and
beneficially and has good, valid and marketable title to, free and clear of any
lien, pledge, proxy, voting restriction, limitation on disposition, adverse
claim of ownership or use or other encumbrance of any kind, other than pursuant
to this Agreement, and has the sole power to vote and full right, power and
authority to sell, transfer and deliver, the number of shares of common stock,
par value $0.0001 per share (“Company Common Stock”), of Image Entertainment,
Inc., a Delaware corporation (the “Company”), as set forth opposite such
Stockholder’s name on Exhibit A hereto (all such shares of Company Common Stock
and any shares of Company Common Stock of which ownership of record or the power
to vote is hereafter acquired by the Stockholders prior to the termination of
this Agreement being referred to herein as the “Shares”); and

 

WHEREAS, RLJ and the Company propose to enter into, simultaneously herewith, an
Agreement and Plan of Merger (the “Merger Agreement”; terms used but not defined
in this Agreement shall have the meanings ascribed to them in the Merger
Agreement), a draft of which has been made available to each Stockholder, which
provides, among other things, that, upon the terms and subject to the conditions
thereof, Image Sub will be merged with and into the Company (the “Merger”), with
the Company surviving the Merger as a wholly owned subsidiary of Holdings.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein and in the Merger Agreement, and intending to be
legally bound hereby, the Stockholders hereby agree as follows:

 

1.  Agreement to Vote. Each Stockholder, by this Agreement, with respect to its
Shares, hereby agrees (and agrees to execute such documents or certificates
evidencing such agreement as RLJ may reasonably request) to vote, at any meeting
of the stockholders of the Company, and in any action by written consent of the
stockholders of the Company, all of such Stockholder’s Shares (i) in favor of
the approval and adoption of the Merger Agreement and approval of the Merger and
all other transactions contemplated by the Merger Agreement and this Agreement,
(ii) against any action, agreement or transaction (other than the Merger
Agreement or the transactions contemplated thereby) or proposal (including any
Competing Transaction) that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Merger Agreement or that could result in any of the conditions to the
Company’s obligations under the Merger Agreement not being fulfilled, and
(iii) in favor of any other matter necessary to the consummation of the
transactions contemplated by the Merger Agreement and considered and voted upon
by the stockholders of the Company. Each Stockholder acknowledges receipt and
review of a copy of the Merger Agreement.

 

 

 

 

2.  Transfer of Shares. Each Stockholder agrees that it shall not, directly or
indirectly, (a) sell, assign, transfer (including by operation of law), lien,
pledge, dispose of or otherwise encumber any of the Shares or otherwise agree to
do any of the foregoing, (b) deposit any Shares into a voting trust or enter
into a voting agreement or arrangement or grant any proxy or power of attorney
with respect thereto that is inconsistent with this Agreement, (c) enter into
any contract, option or other arrangement or undertaking with respect to the
direct or indirect acquisition or sale, assignment, transfer (including by
operation of law) or other disposition of any Shares or (d) take any action that
would make any representation or warranty of such Stockholder herein untrue or
incorrect in any material respect or have the effect of preventing or disabling
the Stockholder from performing its obligations hereunder.

 

3.  No Solicitation of Transactions. None of the Stockholders shall, directly or
indirectly, through any officer, director, agent or otherwise, (a) solicit,
initiate or encourage the submission of, any Competing Transaction or
(b) participate in any discussions or negotiations regarding, or furnish to any
person, any information with respect to, or otherwise cooperate in any way with
respect to, or assist or participate in, facilitate or encourage, any
unsolicited proposal that constitutes, or may reasonably be expected to lead to,
a Superior Proposal. Each Stockholder shall, and shall direct or cause its
representatives and agents to, immediately cease and cause to be terminated any
discussions or negotiations with any parties that may be ongoing with respect to
any Competing Transaction. Each Stockholder shall promptly advise RLJ orally and
in writing of (a) any Competing Transaction or any request for information with
respect to any Competing Transaction, received by such Stockholder, the material
terms and conditions of such Competing Transaction or request and the identity
of the person making such Competing Transaction or request and (b) any changes
in any such Competing Transaction or request. No provision of this Agreement
shall prevent or restrict in any manner an officer, director or employee of
Image from performing his or her fiduciary duty to Impala and its stockholders.

 

4.  Information for Joint Proxy Statement; Disclosure. Each Stockholder
represents and warrants to RLJ that none of the information relating to such
Stockholder and its affiliates provided by or on behalf of such Stockholder or
its affiliates for inclusion in the Joint Proxy Statement will, at the
respective times the Joint Proxy Statement is filed with the SEC or is first
published, sent or given to Stockholders of the Company, contain any untrue
statement of material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. Each Stockholder
authorizes and agrees to permit RLJ to publish and disclose in the Joint Proxy
Statement and related filings under the securities laws such Stockholder’s
identity and ownership of Shares and the nature of its commitments, arrangements
and understandings under this Agreement and any other information required by
applicable Law.

 

5.  Termination. This Agreement and the obligations of the Stockholders under
this Agreement shall automatically terminate upon the earliest of (i) the Image
Effective Time and (ii) the termination of the Merger Agreement in accordance
with its terms. Nothing in this Section 5 shall relieve any party of liability
for any breach of this Agreement occurring prior to termination.

 

2

 

 

6.  Miscellaneous. (a) Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses, whether or not the transactions contemplated hereby are consummated.

 

(b)          All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by telecopy or e-mail or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at their addresses as specified on the signature pages of
this Agreement.

 

(c)          If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

(d)          This Agreement and the Merger Agreement constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof. This
Agreement shall not be assigned (whether pursuant to a merger, by operation of
law or otherwise), except that RLJ may assign all or any of its rights and
obligations hereunder to any affiliate of RLJ, provided that no such assignment
shall relieve the assigning party of its obligations hereunder if such assignee
does not perform such obligations.

 

(e)          This Agreement shall be binding upon and inure solely to the
benefit of each party hereto, and nothing in this Agreement, express or implied,
is intended to or shall confer upon any other person any right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

 

(f)          The parties hereto agree that irreparable damage would occur in the
event any provision of this Agreement was not performed in accordance with the
terms hereof and that the parties shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or in equity.

 

(g)          This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware applicable to contracts executed in and
to be performed in that State. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined exclusively in any
Delaware Chancery Court. The parties hereto hereby (i) submit to the exclusive
jurisdiction of the Delaware Chancery Court for the purpose of any Action
arising out of or relating to this Agreement brought by any party hereto, and
(ii) irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the Transactions may not be enforced in or by any of the
above-named courts.

 

3

 

 

(h)          This Agreement may be executed and delivered (including by
facsimile or portable document format (pdf) transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

(i)          At the request of RLJ, in the case of any Stockholder, or at the
request of the Stockholders, in the case of RLJ, and without further
consideration, each party shall execute and deliver or cause to be executed and
delivered such additional documents and instruments and take all such further
action as may be reasonably necessary or desirable to consummate the
transactions contemplated by this Agreement.

 

(j)          Each of the parties hereto hereby waives to the fullest extent
permitted by applicable law any right it may have to a trial by jury with
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement, the Merger Agreement or the transactions
contemplated hereby or thereby. Each of the parties hereto (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce that foregoing waiver and (ii) acknowledges that it and the other
hereto have been induced to enter into this Agreement and the transactions
contemplated hereby, as applicable, by, among other things, the mutual waivers
and certifications in this Paragraph (j).

 

[Signature pages follow]

 

4

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  RLJ ACQUISITION, INC.       /s/ H. Van Sinclair   Name:  H. Van Sinclair  
Title: Chief Executive Officer

 

[Signatures continue on next page]

 

Signature Page to Stockholder Support Agreement

 

 

 

 

  STOCKHOLDERS:       JH Partners Evergreen Fund, L.P.         By:  JH Evergreen
Management, LLC     Its:  General Partner         By: /s/ R. Todd Forrest    
Name: R. Todd Forrest     Title: Chief Financial Officer         c/o JH
Partners, LLC   451 Jackson Street   San Francisco, CA  94111   Telephone: 
415-364-0300   Facsimile:  415-364-0333         JH Investment Partners III, L.P.
        By:  JH Evergreen Management, LLC     Its:  General Partner         By:
/s/ R. Todd Forrest     Name: R. Todd Forrest     Title: Chief Financial Officer
        c/o JH Partners, LLC   451 Jackson Street   San Francisco, CA  94111  
Telephone:  415-364-0300   Facsimile:  415-364-0333

 

Signature Page to Stockholder Support Agreement

 

 

 

 

  JH Investment Partners GP Fund III, LLC         By:  JH Evergreen Management,
LLC     Its:  Manager         By: /s/ R. Todd Forrest     Name: R. Todd Forrest
    Title: Chief Financial Officer         c/o JH Partners, LLC   451 Jackson
Street   San Francisco, CA  94111   Telephone:  415-364-0300   Facsimile: 
415-364-0333

 

Signature Page to Stockholder Support Agreement

 

 

 

 

EXHIBIT A

 

LIST OF STOCKHOLDERS

 

Name of Stockholder  Number of Shares of Company
Common Stock Owned
Beneficially and of Record        JH PARTNERS EVERGREEN FUND, LP   149,795,403 
JH INVESTMENT PARTNERS III, LP   17,866,505  JH INVESTMENT PARTNERS GP FUND III,
LLC   8,206,792 

 

 

 

